Fourth Court of Appeals
                                         San Antonio, Texas
                                                October 6, 2020

                                             No. 04-20-00340-CV

                             IN THE INTEREST OF A.R., JR., A CHILD,


                     From the 293rd Judicial District Court, Zavala County, Texas
                                 Trial Court No. 18-03-14124-ZCV
                             Honorable Maribel Flores, Judge Presiding


                                                 ORDER
Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        A review of the clerk’s record has caused us to question our jurisdiction over this appeal.
This is an appeal from a final order terminating appellant’s parental rights. It is accelerated in
nature. See TEX. FAM. CODE § 263.405(a) (providing that appeals from final orders in parental
termination cases are accelerated and governed by the rules for accelerated appeals; TEX. R. APP.
P. 28.1(a) (stating appeals are accelerated when required by statute). The trial court signed the
final order terminating appellant’s parental rights on May 13, 2019.1 Because this is an
accelerated appeal, appellant’s notice of appeal was due on or before June 2, 2019. See TEX. R.
APP. P. 26.1 (stating in an accelerated appeal the notice of appeal must be filed within 20 days
after the judgment or order is signed). A motion for extension of time to file the notice of appeal
was due on June 17, 2019. See TEX. R. APP. P. 26.3 (providing an appellate court may extend the
time to file a notice of appeal if, within 15 days after the deadline for filing the notice of appeal,
the party files the notice of appeal and a motion in the appellate court).
        Appellant did not file his notice of appeal until June 10, 2019. Although appellant filed
his notice of appeal within the fifteen-day grace period allowed by Rule 26.3, he did not file a
motion for extension of time. A motion for extension of time is necessarily implied when an

1
 The trial court signed an amended order terminating appellant’s parental rights on June 25, 2019; however, because
the amended order was signed after the trial court’s plenary power expired, the amended order is a nullity. See TEX.
R. CIV. P. 329b(d) (providing the trial court has plenary power to vacate, modify, correct, or reform a judgment
within thirty days after the judgment is signed); Lane Bank Equip. Co. v. Smith So. Equip., Inc., 10 S.W.3d 308, 310
(Tex. 2000) (recognizing a trial court retains plenary power to change its judgment for thirty days after signing a
final judgment); see also State ex rel. Latty v. Owens, 907 S.W.2d 484, 486 (Tex. 1995) (“Judicial action taken after
the court’s jurisdiction over a cause has expired is a nullity.”).
appellant, acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to
Rule 26). However, to satisfy Rule 26.3, an appellant must provide a reasonable explanation for
his failure to file his notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3.
        We, therefore, ORDER appellant to file, no later than twenty-one (21) days from the
date of this order, a response presenting a reasonable explanation for appellant’s failure to file his
notice of appeal in a timely manner. If appellant fails to respond within the time provided,
this appeal will be dismissed.
        Our August 5, 2020 order setting deadlines for designating the reporter’s record and for
filing appellant’s brief is WITHDRAWN. Appellant’s motion for extension of time to file his
brief is DENIED AS MOOT. In the event this appeal is retained on the court’s docket, a new
deadline for filing appellant’s brief will be set.

                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court